Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicants arguments and amendments, as filed on 2/9/2022 have been considered. Claim 1 has been amended with the cancellation of claims 5, 6 by examiner’s amendment and approved by the applicants’ representative and discussed below.
It is to be noted that the prior interview on 3/18/2022 followed by further e mail correspondence from Attorney Evelyn A. Defillo, Reg. No. 45,630 with the proposed amendments of claims 1, 5,6 based on prior discussion (See attached Annexure I and II) was considered. However, upon further search and review, examiner decided that independent method claim 1 is allowable but product claims 5 and 6 are not allowable and discussed below under “Reasons for allowance”. Therefore, the final examiner’s proposed amendment of independent method claim 1 as presented below, with the cancellation of product claims 5 and 6, and approved by applicants representative Attorney Evelyn A. Defillo, Reg. No. 45,630, the application has been considered in condition for allowance.

Status of the application
3.	Claim 1 is pending in this application.
Claims 2-4 have been cancelled.
Claim 1 has been further amended by examiner’s amendment.
Claims 5, 6 have been further cancelled by examiner’s amendment. 
Claim 1 has been allowed. 

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Evelyn A. Defillo, Reg. No. 45,630 on 4/12/2022. 
The application has been amended as follows:
In the Claims:
Claim 1 has been allowed. Claims 5, 6 have been further cancelled 
Claim 1. (Currently amended) A process to obtain extruded animal feed 
process consisting of 
treating a harvested sorghum dry straw with an antifungal including 
ammonium dipropionate; 

pre-milling the harvested sorghum dry straw from the previous step to a particle size of 5-10 cm;
milling the pre-milled treated harvested sorghum dry straw from the previous step to a particle size lower than 6 mm;
milling sugar cane as a fiber source to a particle size lower than 6 mm;
preparing a dry mixture by mixing:
wherein the dry mixture consisting of:
the milled treated harvested sorghum dry straw, 40-70% by weight;
at least one of sunflower bran and cotton bran, 1-4% by weight; and
the milled sugar caneas the fiber source, 15-50% by weight;
weighing the mixture to a pre-set weight;
adding to the dry mixture:
urea 0.01-3% by weight, and
at least one of potassium chloride, limestone, calcium sulfate,
dicalcium phosphate, potassium, monensin, virginiamycin, yeast, white salt,
molasses, powdered milk, or ready formulations under the ratio of 0.2-6% by
weight;
milling the dry mixture from the previous step in a hammer mill having a 1.5-2.0 mm screen;
steaming and pressure cooking the mixture of the previous step;
extruding the mixture of the previous step;
determining a particle size of the extruded mixture;
drying the extruded mixture of the previous step until a humidity between 4%
and 12%; and
cooling the mixture of the previous step with cold air jets.

Claim 5 (Cancelled) 
Claim 6 (Cancelled) 

Reasons for allowance
5.	Amended claim 1 as amended by examiner’s amendment and approved by the applicants’ representative overcome the rejections of record. Examiner did not find any further prior art alone or in combination which can address the claimed process consisting of the sequential method steps as claimed in claim 1. Amended product claims 5, 6 (Annexure II) overcome the rejections of record, however can be addressed with different sets of combinations of prior arts and discussed with Attorney Evelyn A. Defillo, during the interview on 4/12/2022 (Attached). Therefore, claims 5, 6 are not allowable. Attorney Evelyn A. Defillo approved to consider further amended independent claim 1 and cancellation of claims 5, 6. Therefore, the application has been considered to be in condition for allowance. The reasons for allowance are discussed below: 
 (a) As these are the method steps as claimed in the independent amended claim 1, examiner noted that each of the steps with the respective amended claim limitations are not properly disclosed by the combinations of prior arts, therefore, the amendment overcomes the prior rejections of record. 
For instance, first, treatment of harvested dry straw sorghum with the antifungal agent followed by the step of pre-milling and milling step to make milled sorghum ready to be mixed with other specific ingredients prior to extrusion as claimed in claim 1 which is not disclosed by the primary prior art by Harrison et al. This step is critical because independent claim 1 recites “antifungal treatment” step prior to making pre-milled and milled harvested sorghum to be ready with respect to the proper size to be mixed with other ingredients prior to extrusion step. Therefore, the processing of the contaminated sorghum (s) (e.g. fungal contaminated) in the beginning to make it suitable with respect to the proper size and mixing with other specific additional ingredients, prior to extrusion step is critical and is not disclosed by Harrison et al. or any combinations of prior arts of record. 
Second, independent claim 1 consists of extrusion step and does not (include) consist of extrusion under high pressure and temperature as disclosed by Harrison et al. 
Third, there is no disclosure of further milling step prior to extrusion step after the step of mixing of antifungal treated harvested sorghum with the dry mixture(s) consisting of the claimed ingredients in order to make uniform milled particle size containing final mixture suitable for the next step of extrusion as claimed in claim 1. Therefore, at least these are the reasons above which makes amended independent claim 1 to overcome the existing rejections of record. 
(b)   Upon further review and search, examiner concluded that the amended method claim 1 which was further amended by the examiner and as presented above is allowable.  The reasons are and as discussed above (Primarily three reasons as mentioned above e.g.  first, second and third), claim 1 is an independent method claim which consists of the method steps to process an animal feed composition consisting of specific ingredients as claimed in claim 1. After further searches and further review, examiner did not find any prior arts alone or in combination, which can address claim 1 consisting of the sequential processing steps to process an animal feed composition consisting of specific ingredients of claim 1. Therefore, the application has been considered to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	 Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792